i

Case 4:20-cv-00935 Document 8
Page 1 of 4

Mr. David J. Bradley
Clerk of Court

P.O. Box 61010
Houston, TX 77208

Filed on 05/06/20 in TXSD_ Page'1 of 4

Houston, TX. April 27, 2020

United States Courts |
Southern District of Texas
FILED

MAY 06 2020

David J. Bradlay, Clerk of Court

Carlos Amilcar Uzcategui vs. Tri-County Gin of North Mississippi, LLC; Steve Ratcliff, Kenny Bolen

and Keith Pearson; Civil Action No: 4:20-CV-00935. United States District Court, Southern

District of Texas, Houston Division.

Dear Mr. Bradley,

Included is Plaintiff CARLOS UZCATEGUI support and documentation for filing in the

about — case # 4:20-CV-00935.

| do appreciate your attention in this matter.

Sincerely,

Om

 

Plaintiff CARLOS UZCATEG ui

Cc. Tri-County Gin of North Mississippi, LLC
. Case 4:20-cv-00935 Document8 Filed on 05/06/20 in TXSD Page 2 of 4
Page 2 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

CARLOS AMILCAR UZCATEGUI PLAINTIFF
VS. CIVIL ACTION NO: 4:20-CV-00935
TRI-COUNTY GIN OF NORTH MISSISSIPPI, LLC DEFENDANTS

STEVE RATCLIFF; KENNY BOLEN; AND KEITH PEARSON
PLAINTIFF CARLOS UZCATEGUI SUSTAINS OF THE FACTS

Herein, plaintiff Carlos Uzcategui and file this response to the defendant Keith Pearson, Motion
to Dismiss. For the following reasons; Motion to dismiss should be denied and in support would

expose the following grounds.

1) The above court has jurisdiction because: In accordance with the GUIDELINES FOR
LITIGANTS WITHOUT LAWYERS SOUTHERN DISTRICT OF TEXAS, it states: (when the
plaintiff and defendant are residents of different states) the suit may be brought in

the district where the plaintiff resides (28 U.S.C. § 1391). File 3 b
4

Case 4:20-cv-00935 Document 8 Filed on 05/06/20 in TXSD Page 3 of 4

Page 3 of 4

2)

3)

In accordance to FRCP 12 (b) 5 Plaintiff Carlos Uzcategui served defendant Keith Pearson
via Post Office Certified Mail delivered on 04/03/2020, Article Number 19 2280 0001
1720 2880 and was received and signed by Shannon Ready, Paralegal of THE PEARSON
LAW FIRM, PLLC. 428 North Lamar, Suite 108, Oxford, Mississippi, 38655.

All sufficient documentation was sent via certified mail with barcode 9590 9402 3345

7227 7989 48, delivered on 04/17/2020 to TRI-COUNTY GIN of NORTH MISSISSIPPI, LLC.

Defendant Keith Pearson said was not involved but mentioned having knowledge on the
events that occurred in Tri-County Gin of North Mississippi. Pointed that Plaintiff Carlos

Uzcategui, precipitated the Lawsuit.

It was on Plaintiff Uzcategui duty to meet with the Mayor of the City of Batesville, MS.
Who then encouraged plaintiff Uzcategui to report the hate crime because the severity
of the events. Plaintiff Uzcategui was escorted by David Carr (City of Batesville public

works) to the City of Batesville Police Department to make the case’s report.

Subsequently in Houston, TX. Harris County where Plaintiff Uzcategui permanently
resides; reported the Employment discrimination case to the ANTI DEFAMATION
LEAGUE, Southern Regional Office. The EEOC, The OSHA, and Wage and Hour Division.

Also a medical issue as a result of the events that happened in Batesville, MS.
Case 4:20-cv-00935 Document 8 Filed on 05/06/20 in TXSD Page 4 of 4
Page 4 of 4

a

ACCORDINGLY, Plaintiff Carlos Uzcategui respectfully request that, Defendant Keith
Pearson’s Motion to dismiss should be denied for the previous descriptions and Local

Rules.

Respectfully,

La Migeleee

Plaintiff Carle os A. Uze gui
1738 Treble Drive

Humble, TX 77338

Mobile: (713) 340-4428
